   Case: 1:18-cv-07885 Document #: 184 Filed: 08/16/21 Page 1 of 3 PageID #:6188




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

PETER JOKICH, M.D., FSBI, FACR,                     )
                                                    )
                                Plaintiff,          ) No. 18-cv-7885
                                                    )
                        v.                          ) Judge Joan H. Lefkow
                                                    )
RUSH UNIVERSITY MEDICAL CENTER,                     ) Magistrate Judge Beth W. Jantz
                                                    )
                                Defendant.          )

           REQUEST TO ENTER RULE 58 SEPARATE JUDGMENT ORDER

       Pursuant to F.R.Civ.P. 58(d), defendant Rush University Medical Center respectfully

requests that the Court enter the separate Final Judgment Order required by Rule 58(a). In

support of this motion, Rush states:

       1. The Court dismissed with prejudice certain state-law claims in Counts IV, V, and VI

of the original Complaint on March 13, 2013 (Docket #40). No separate Judgment was entered,

since that order resolved fewer than all the claims of the Complaint. Dr. Jokich repleaded those

dismissed claims (apparently to preserve them for appeal) in his First Amended Complaint

(Docket #49) and added a new state-law claim (Count VI) alleging breach of contract in failure

to pay his bonus for FY 2019.

       2. The Court granted summary judgment on Counts I, II and III of the First Amended

Complaint (the two federal retaliation claims and the Illinois Human Rights Act analogous

claims) in its Opinion and Order of May 11, 2021 and relinquished jurisdiction over the

remaining state-law claims. Docket #172. Since that Opinion and Order disposed of all claims

in the First Amended Complaint, the Court entered a separate Judgment in a Civil Case on May

11, 2021. Docket #173.
   Case: 1:18-cv-07885 Document #: 184 Filed: 08/16/21 Page 2 of 3 PageID #:6189




       3. Dr. Jokich filed a timely motion to reconsider the Court’s relinquishment of

jurisdiction over the remaining state claims. On August 9, 2021, the Court entered an order

granting that motion and accepting jurisdiction over them. Docket #182. The same day, the

Court issued an Opinion and Order granting summary judgment to Rush on all remaining claims

in the case and stating that “the case is terminated.” Docket #183, p. 16. The Opinion and Order

does not explicitly address Count VII, the First Amended Complaint’s request for a Declaratory

Judgement, but since all substantive claims in the First Amended Complaint have been resolved

in favor of Rush, the Court clearly intended judgment for Rush on that claim as well.

       4. With all claims in the case finally resolved for Rush, Rule 58(a) now requires the

Court to enter a new Judgment in a Civil Case so that its judgment on the merits on all claims

becomes final and appealable. To date, the parties have not received such a Judgment. In these

circumstances, Rule 58(b) provides that “[a] party may request that judgment be set out in a

separate document as required by Rule 58(a).” This motion respectfully makes that request.

                                             Respectfully submitted,


                                             /s/ George F. Galland, Jr.
                                             George F. Galland, Jr.
                                             One of the Attorneys for Defendant



George F. Galland, Jr.
ggalland@lawmbg.com
Benjamin Blustein
bblustein@lawmbg.com
Matthew Owens
mowens@lawmbg.com
Miner, Barnhill & Galland, P.C.
325 N. LaSalle St., Ste. 350
Chicago, IL 60654
312.751.1170



                                                2
   Case: 1:18-cv-07885 Document #: 184 Filed: 08/16/21 Page 3 of 3 PageID #:6190




                                 CERTIFICATE OF SERVICE


       Lisa Mecca Davis certifies that she caused the foregoing Request to be served on all
counsel of record, by this Court’s electronic-filing system, this 16th day of August, 2021.



                                            /s/ Lisa Mecca Davis
                                            Lisa Mecca Davis
